Citation Nr: 0032839	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for a recurrent staph 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the veteran's claim of service 
connection for right and left knee disabilities and recurrent 
staph infection was denied.


REMAND

Service medical records indicate that the veteran injured his 
left knee in service.  A letter dated in February 2000 from 
an orthopedic surgeon who performed total knee replacements 
of the veteran's right and left knees states that the 
degenerative arthritis in the veteran's knees quite possibly 
had its origin in service.  Since the veteran has not 
undergone a VA examination since the filing of this claim, a 
medical opinion is required which addresses the nature and 
etiology of the veteran's current disabilities in his right 
and left knees.  Such an opinion is particularly pertinent in 
this case in light of the veteran's postservice right and 
left knee injuries.  Accordingly, the veteran should be 
afforded a VA orthopedic examination which is thorough and 
which takes into account the veteran's record of prior 
medical treatment, so that the evaluation of the claimed 
disabilities will be a fully informed one.  In addition, a 
notation in his medical records from 1992 mentions the name 
of the veteran's previous physician, Dr. Patel.  Since the 
claims file is devoid of any records from this physician, any 
additional relevant medical records from Dr. Patel should be 
secured on remand.

In regard to the veteran's claim for a recurrent staph 
infection, his service medical records reflect a diagnosis of 
furuncles, multiple, right leg and thigh, due to hemolytic 
staph aureus, coagulase positive with lymphangitis.  Post 
service medical records show that the veteran was treated for 
a staphylococcal infection in 1989 and 1998.  In addition, 
the veteran's private physician opined in a June 1999 letter 
that "the possibility of relating a 41 year old [inservice] 
infection to the current is quite remote, but cannot be ruled 
out."  Also, medical records from the same physician dated 
in 1998 note that the veteran is "a staph carrier."  In 
light of this evidence, a medical opinion is required which 
addresses the nature and etiology of the veteran's recurrent 
staph infection.  Again, the veteran should be afforded a VA 
examination which is thorough and which takes into account 
the veteran's record of prior medical treatment, so that the 
evaluation of the claimed disabilities will be a fully 
informed one.

Accordingly, the case is REMANDED to the RO for the following 
action.

1. The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care 
providers, VA or private, who have 
treated him for his right and left 
knee disabilities since service.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.

2. The RO should provide the veteran with 
an orthopedic examination to determine 
the nature and etiology of his current 
right and left knee disabilities.  Any 
tests or studies deemed appropriate by 
the examiner to make these 
determinations should be undertaken.  
The examiner should be asked to review 
the evidence contained in the claims 
file including the service medical 
records and a copy of this REMAND, in 
conjunction with the examination of 
the veteran.  The examiner should 
provide separate opinions for each 
knee as to whether it is at least as 
likely as not that the veteran's 
current right and left knee 
disabilities are etiologically related 
to service and the left knee injury 
reported therein.

3. The RO should provide the veteran with 
an examination to determine the nature 
and etiology of his recurrent staph 
infection. Any tests or studies deemed 
appropriate by the examiner to make 
this determination should be 
undertaken.  The examiner should be 
asked to review the evidence contained 
in the claims file including the 
service medical records and a copy of 
this REMAND, in conjunction with the 
examination of the veteran.  The 
examiner should be asked to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
recurrent staph infection is 
etiologically related to service and 
the staph infection reported therein.

4. Upon completion of the requested 
development above, the RO should 
readjudicate the claim of service 
connection for a right knee 
disability, left knee disability, and 
a recurrent staph infection taking 
into account all of the evidence of 
record.  If the benefit sought is 
denied, a new Supplemental Statement 
of the Case should be issued to the 
veteran and his accredited 
representative allowing a reasonable 
amount of time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



